Citation Nr: 0532373	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for scars on both legs. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly served with the Philippine 
Commonwealth Army from January 1942 to May 1942; with the 
Recognized Guerrilla Forces from March 1945 to October 1945; 
and the Regular Philippine Army from October 1945 to December 
1945.  The veteran was in missing status from September 1942 
to March 1945 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in January 2004, and 
a substantive appeal was received in June 2004.  


FINDING OF FACT

The veteran's scars on both legs were not manifested during 
his active duty service, nor are such scars otherwise related 
to service or to any injury during service. 


CONCLUSION OF LAW

Scars on both legs were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§  1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
March 2003 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The RO also sent another VCAA letter in 
September 2003.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
August 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and private medical records.  In the 
present case where there is no showing of injury during 
service or for a number of years after service, a medical 
examination is not necessary.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service records do not show any injuries or 
scarring to the veteran's legs.  A December 1945 service exam 
shows that the veteran's skin was normal and that there were 
no musculosketal defects.  The record also consists of 
affidavits for Philippine Army Personnel signed by the 
veteran in January 1946 and June 1947. The January 1946 
affidavit indicates no wounds or illnesses incurred during 
service.  The June 1947 affidavit only mentioned a right foot 
ulcer.  

The only other pertinent medical evidence of record is a 
November 2003 statement, 58 years after service, by a private 
practitioner indicating that the veteran had a scar formation 
with keloid at the mid anterior left thigh that was 3x4 
centimeters; and a keloid scar formation at the right lateral 
leg that was 4x6 centimeters in size.  The statement gives no 
opinion as to the etiology of the scars. 

The Board acknowledges the veteran's statements indicating 
that both legs were injured while he was running from 
Japanese military.  However, his statements made in 
association with his claim are inconsistent with the 
statements he signed shortly after his discharge from 
service.  Moreover, no injuries to the legs were reported on 
discharge examination in December 1945.  Under the 
circumstances, the Board finds that more weight should be 
assigned to the evidence contemporaneous to his service as 
opposed to his statements made almost 60 years after the 
claimed injuries.  

Although the veteran does now have scarring on both legs, the 
first medical evidence was in November 2003, which was many 
years after the veteran's separation from service.  As a 
result, there is no supporting evidence of a continuity of 
pertinent symptomatology.  Thus, a preponderance of the 
evidence weighs against the veteran's claim that his scars on 
both legs are related to his active duty service, which ended 
approximately 60 years ago.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


